Title: John Adams to Abigail Adams, 20 June 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia June 20. 1795
          
          I received yesterday two Letters from each of our Sons at the Hague, who were very well and in good Spirits on the 25th of April: but the Letters contain So much Information, that I have been obliged to lend them to The Secretary of the Treasury: I shall inclose them to you however on Monday
          All the next Week will be taken up, I Suppose in further 

Investigations of the Subject before Senate, and indeed I should be very glad to be ensured that the Decision will be as early as Saturday. If it should be earlier I shall be agreably disappointed. I shall take my Departure as soon as the Business is done, and I hope you will be ready to join me at New York on our Way home without further loss of time.
          The Day is at hand when Governor Jay is to take the Reins in New York: may his Administration by easy to himself and happy for the People
          That a violent Temper and a weak head should have Said He would combat every Article, is not improbable.
          affectionately & ardently yours
          
            J. A.
          
        